DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office action is in response to amendment and remarks/argument filed on 10/15/2020 in relation to application 15/305,758.
3.    The instant application claims is in Continuation to application #PCT/US15/27502 with a priority date of 4/24/2015.
4.    The instant application claims benefit to provisional application #61/983,768 with a priority date of 4/24/2014.
5.    The Pre-Grant publication # US20170046985 issued on 2/16/2017.
6.     Pre-Appeal conference held on 5/26/2021.
6.    Claims 1-12, 15-20 found to be in conditions of allowance.

The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention herein provide systems and methods for palpation training. A medical procedure simulation that includes an examination of an anatomically structured  model, a sensor network, and computing devices .The computing device is in communication with the sensor network and configured to generate feedback for an accuracy of a medical examination using the examination data.

The prior art wire mesh, on the other hand, is a conductive layer not explicitly teaching or suggesting a series of wires arranged in a pattern, the pattern including an intersection of a first wire and a second wire of the series of wires, the first wire being spaced apart from the second wire by a distance at a location of the intersection. So that a capacitance sensitive circuit may work for the anatomical model as recited in claim 1.
Claims 1-12, 15-20 are in conditions of allowance.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SADARUZ ZAMAN/             Examiner, Art Unit 3715                                                                                                                                                                                         	July 16, 2021
/THOMAS J HONG/Primary Examiner, Art Unit 3715